DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. Appropriate correction is required.
Drawings
Figure 1A and Figure 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see Specification, page 2, lines 7-17).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Fig. 2B shows the feature 240 twice, as a fourth metal layer and a second cooling gas (see figure below); the second cooling gas (240 – Fig. 2B) should be change to 340 (for corrections, see details in Fig. 2D).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    500
    1095
    media_image1.png
    Greyscale


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 20 “the insulating layer is formed in a multi-layer structure”, “the insulating layer includes a first flow path pattern connected to the plurality of first cooling gas holes, a second flow path pattern connected to the plurality of second cooling gas holes, and an inlet moving pattern changing a position of an inlet of a cooling gas injected into the first flow path pattern” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 9 is/are objected to because of the following informalities: 
Claim 9, line 2, “horizontally moves a cooling gas inputted”, should be change to - - horizontally moves [[a]] the cooling gas inputted - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to claim 1, recites the following limitations “an electrostatic chuck plate configured to include a plurality of first cooling gas holes formed in a first region and a plurality of second cooling gas holes formed in a second region” which renders the claim vague and indefinite.  
The applicant’s specification page 7, lines 18-22, and Fig. 2B – Fig. 2D teaches “The electrostatic chuck 100 may have a cooling structure for uniformly cooling a substrate inside a chamber using an external cooling gas. To implement this cooling structure, the base member 200 may have a plurality of first cooling gas holes 250 and cooling flow path patterns 260, and the electrostatic chuck plate 300 may have a plurality of second cooling gas holes 340”. Following the applicant’s specification, the electrostatic chuck plate (300- Fig. 2B – Fig. 2D) configured to include a plurality of second cooling gas holes (340 - Fig. 2B – Fig. 2D) and a plurality of first cooling gas holes (250 - Fig. 2B) formed in the base member (200 -Fig. 2B and Fig. 2D); and the base member (200 – Fig. 2B) may include a first metal layer (210 – Fig. 2B), a second metal layer (220 – Fig. 2B), a third metal layer (230 – Fig. 2B), and a fourth metal layer (240 – Fig. 2B) that are staked in order (specification, page 7, line 25; page 8, lines 1-2); and a base member (200 – Fig. 2B) configured to include a flow path pattern (260 – Fig. 2B) connected to the plurality of first cooling gas holes (250 - Fig. 2B) and the plurality of second cooling gas holes (340 – Fig. 2B – Fig. 2D). Also, the applicant’s specification page 10, lines 12-19, and Fig. 2C teaches “the electrostatic chuck plate 300 formed in a multi-layer structure may include the plurality of second cooling gas holes 340 that discharge a cooling gas for cooling a substrate. In this case, the plurality of second cooling gas holes 340 may be configured to be connected to the cooling flow path patterns formed inside the base member 200. Here, the plurality of second cooling gas holes 340 may include a second outer cooling gas hole 341 that is connected to the outer flow path pattern inside the base member 200, and a second inner cooling gas hole 343 that is connected to the inner flow path pattern inside the base member 200.”
It is unclear the limitation “an electrostatic chuck plate configured to include a plurality of first cooling gas holes formed in a first region and a plurality of second cooling gas holes formed in a second region” because the applicant’s specification and drawings teach that the electrostatic chuck plate (300) includes only a plurality of second cooling gas holes (340) and does not a include a plurality of first cooling gas holes (250); these plurality of first cooling gas holes (250) are located in the base member (200). A question is raised, so the specification and figures are correct or the instant language? Clarification is required.
For purposes of the examination, a plurality of first cooling gas holes has been interpreted as a second outer cooling gas holes (341) and a plurality of second cooling gas holes has been interpreted as a second inner cooling gas holes (343).

With regard to claim 19, recites the following limitations “the insulating layer includes a first flow path pattern connected to the plurality of first cooling gas holes, a second flow path pattern connected to the plurality of second cooling gas holes, and an inlet moving pattern changing a position of an inlet of a cooling gas injected into the first flow path pattern”.
The applicant’s specification page 7, line 25; page 8, lines 1-2 teaches the base member (200 – Fig. 2B) may include a first metal layer (210 – Fig. 2B), a second metal layer (220 – Fig. 2B), a third metal layer (230 – Fig. 2B), and a fourth metal layer (240 – Fig. 2B) that are staked in order; and in page 12, lines 15-17, and Fig. 2B and Fig. 3 teaches “the first metal layer (or the inlet moving layer) 210 may include a single first outer cooling gas hole 211, a plurality of first inner cooling gas holes 213, and an inlet moving pattern 215”.
The limitation recited above it is unclear because the first metal layer (or the inlet moving layer) (210 – Fig. 2B and Fig. 3) includes the inlet moving pattern (215 – Fig. 3); and according the applicant’s specification and figures the insulating layer does not include “an inlet moving pattern changing a position of an inlet of a cooling gas injected into the first flow path pattern”. A question is raised, so the specification and figures are correct or the instant language? Clarification is required.
For purposes of the examination, the limitation has been interpreted as “the insulating layer includes a first flow path pattern connected to the plurality of first cooling gas holes, a second flow path pattern connected to the plurality of second cooling gas holes, and the base member including an inlet moving pattern changing a position of an inlet of a cooling gas injected into the first flow path pattern”.
Claim(s) 20 is indefinite by dependence on claim 19. 
Examiner’s Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they dependent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 11,011,405 B2) in view of Shiraiwa (US 2013/0308244 A1).

With regard to claim 1, Lee teaches an electrostatic chuck (100 – Fig. 6, Fig. 7) comprising:
an electrostatic chuck plate (120 – Fig. 6, Fig. 7) configured to include a plurality of first cooling gas holes (122 – Fig. 6, Fig. 7; see annotated figure below) formed in a first region (1st. Region - Fig. 7; see annotated figure below) and a plurality of second cooling gas holes (122A – Fig. 6, Fig. 7; see annotated figure below) formed in a second region (2nd.  Region - Fig. 7; see annotated figure below); and
a base member (110 – Fig. 6, Fig. 7) configured to include a first flow path pattern (111 – Fig. 7) connected to the plurality of first cooling gas holes (122 – Fig. 6, Fig. 7; see annotated figure below), a second flow path pattern (111A - Fig. 7; see annotated figure below) connected to the plurality of second cooling gas holes (122A – Fig. 6, Fig. 7; see annotated figure below).
Lee does not expressly teach an inlet moving pattern changing a position of an inlet of a cooling gas injected into the first flow path pattern.
Shiraiwa teaches an electrostatic chuck (300 – Fig. 8) comprising:
an electrostatic chuck plate (315 – Fig. 8) configured to include a plurality of first cooling gas holes (315A – Fig. 8, right side of Fig. 8) formed in a first region (right side of Fig. 8) and a plurality of second cooling gas holes (315A – Fig. 8, left side of Fig. 8) formed in a second region (left side of Fig. 8) (see Fig. 4D for the plurality of first and second cooling gas holes); and
a base member (311- Fig. 8) configured to include a first flow path pattern (317C – Fig. 8) connected to the plurality of first cooling gas holes (315A – Fig. 8, right side of Fig. 8), a second flow path pattern (317C – Fig. 8) connected to the plurality of second cooling gas holes (315A – Fig. 8, left side of Fig. 8), and an inlet moving pattern (317A1- Fig. 8) changing a position (317B- Fig. 8) of an inlet (317 – Fig. 8) of a cooling gas ([0029] lines 4-6) injected into the first flow path pattern (317C – Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the flow pattern of the electrostatic chuck of Lee, to have an inlet moving pattern changing a position of an inlet of a cooling gas injected into the first flow path pattern, as taught by Shiraiwa, since doing so is within the ordinary capability of those skilled in the art because this configuration is well known in the art (Shiraiwa, [0105], lines 1-5).
With regard to claim 2, Lee and Shiraiwa teach all the limitations of claim 1, and Lee further teaches the first region (1st.  Region - Fig. 7; see annotated figure below) is an outer region of an upper surface of the electrostatic chuck plate (120 – Fig. 7); and
the second region (2nd.  Region - Fig. 7; see annotated figure below) is an inner region (2nd.  Region - Fig 6; see annotated figure below) of the upper surface of the electrostatic chuck plate (120 – Fig. 7).
With regard to claim 17, Lee and Shiraiwa teach all the limitations of claim 1, and Shiraiwa further teaches the number of first cooling gas holes formed in the electrostatic chuck plate (315 – Fig. 8) is less than or equal to 20 (see Fig. 4D).
It would have been a known alternative that renders predictable results to have the number of first cooling gas holes formed in the electrostatic chuck plate is less than or equal to 20 since doing so is within the ordinary capability of those skilled in the art.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 11,011,405 B2), Shiraiwa (US 2013/0308244 A1) in further view of Aoto (US 2014/0069585 A1).
With regard to claim 3, Lee and Shiraiwa teach all the limitations of claim 1, but do not expressly teach the base member is formed in a multi-layer structure made up of a plurality of metal layers.
Aoto teaches the base member (10 – Fig. 3) is formed in a multi-layer structure (10, 130 – Fig. 3) made up of a plurality of metal layers ([0069] lines 1-12).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the base of the electrostatic chuck of Lee and Shiraiwa, to have the base member is formed in a multi-layer structure made up of a plurality of metal layers, as taught by Aoto, in order to improve the thermal conductivity of the base (Aoto, [0069] lines 11-12).

Claim(s) 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 11,011,405 B2), Shiraiwa (US 2013/0308244 A1) in further view of Gratrix (US 2018/0047605 A1).

With regard to claim 18, Lee and Shiraiwa teach all the limitations of claim 1, Shiraiwa teaches the electrostatic chuck plate (315 – Fig. 8) comprises a silicone resin layer (14 – Fig.8), an electrode layer (16 – Fig. 8); but do not expressly teach the electrostatic chuck plate comprises an insulating layer, an electrode layer, and a dielectric layer that are staked in order.
Gratrix teaches the electrostatic chuck plate comprises an insulating layer (34 – Fig. 5), an electrode layer (32 – Fig. 5), and a dielectric layer (31 – Fig. 5) that are staked in order ([0045] and [0068]).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the electrostatic chuck plate of Lee and Shiraiwa, to have the electrostatic chuck plate comprises an insulating layer, an electrode layer, and a dielectric layer, as taught by Gratrix, in order to improve the control of the electrostatic chucking forces (Gratrix, [0074] lines 1-2).
With regard to claim 19, Lee an electrostatic chuck (100 – Fig. 6, Fig. 7) comprising:
a base member (110 – Fig. 6, Fig. 7); and
an electrostatic chuck plate (120 – Fig. 6, Fig. 7) configured to include a plurality of first cooling gas holes (122 – Fig. 6, Fig. 7; see annotated figure below) formed in a first region (1st. Region - Fig. 7; see annotated figure below) and a plurality of second cooling gas holes (122A – Fig. 6, Fig. 7; see annotated figure below) formed in a second region (2nd.  Region - Fig. 7; see annotated figure below).
Shiraiwa teaches an electrostatic chuck (300 – Fig. 8) comprising:
an electrostatic chuck plate (315 – Fig. 8) configured to include a silicone resin layer (14 – Fig.8)  and the electrostatic chuck plate (315 – Fig. 8) configured to include a plurality of first cooling gas holes (315A – Fig. 8, right side of Fig. 8) formed in a first region (right side of Fig. 8) and a plurality of second cooling gas holes (315A – Fig. 8, left side of Fig. 8) formed in a second region (left side of Fig. 8) (see Fig. 4D for the plurality of first and second cooling gas holes); and
a base member (311- Fig. 8) configured to include a first flow path pattern (317C – Fig. 8) connected to the plurality of first cooling gas holes (315A – Fig. 8, right side of Fig. 8), a second flow path pattern (317C – Fig. 8) connected to the plurality of second cooling gas holes (315A – Fig. 8, left side of Fig. 8), and an inlet moving pattern (317A1- Fig. 8) changing a position (317B- Fig. 8) of an inlet (317 – Fig. 8) of a cooling gas ([0029] lines 4-6) injected into the first flow path pattern (317C – Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the flow pattern of the electrostatic chuck of Lee, to have an inlet moving pattern changing a position of an inlet of a cooling gas injected into the first flow path pattern, as taught by Shiraiwa, since doing so is within the ordinary capability of those skilled in the art because this configuration is well known in the art (Shiraiwa, [0105], lines 1-5).
Gratrix teaches the electrostatic chuck plate comprises an insulating layer (34 – Fig. 5), an electrode layer (32 – Fig. 5), and a dielectric layer (31 – Fig. 5) that are staked in order ([0045] and [0068]), wherein the dielectric layer includes a plurality of first cooling gas holes formed in a first region, and a plurality of second cooling gas holes formed in a second region (see Fig. 7A).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the electrostatic chuck plate of Lee and Shiraiwa, to have the electrostatic chuck plate comprises an insulating layer, an electrode layer, and a dielectric layer, as taught by Gratrix, in order to improve the control of the electrostatic chucking forces (Gratrix, [0074] lines 1-2).
With regard to claim 20, Lee, Shiraiwa, and Gratrix teach all the limitations of claim 19, and Gratrix further teaches the insulating layer is formed in a multi-layer structure (claim 1, lines 9-16).


    PNG
    media_image2.png
    636
    706
    media_image2.png
    Greyscale

Lee (US 11,011,405 B2) – Fig. 6

    PNG
    media_image3.png
    552
    761
    media_image3.png
    Greyscale

Lee (US 11,011,405 B2) – Fig. 7

Allowable Subject Matter
Claim(s) 4 – 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 4, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the base member includes: a first metal layer at which the inlet moving pattern is formed; a second metal layer at which the first flow path pattern is formed; and a third metal layer at which the second flow path pattern is formed.”
Claim(s) 5 - 16 would be allowed by dependence on claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a 


USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836